IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                October 20, 2009
                                No. 09-40241
                             Conference Calendar            Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee

v.

BOBBY DEWAYNE JONES,

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Eastern District of Texas
                           USDC No. 6:00-CR-77-2


Before WIENER, BENAVIDES, and STEWART, Circuit Judges.
PER CURIAM:*
      Appealing the judgment in a criminal case, Bobby Dewayne Jones
raises arguments that are foreclosed by United States v. Doublin, 572 F.3d 235,
236-39 (5th Cir. 2009), petition for cert. filed (Sept. 21, 2009) (No. 09-6657),
which rejected the argument that United States v. Booker, 543 U.S. 220 (2005)
applies in 18 U.S.C. § 3582(c)(2) proceedings and held that a district court may
not reduce a sentence below the minimum provided in the amended Guidelines.



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                               No. 09-40241

The Government’s motion for summary affirmance is GRANTED, and the
judgment of the district court is AFFIRMED.




                                    2